HOUGH, Circuit Judge (after stating the facts as above).
The findings of the trial court have evidence supporting them. With the weight thereof we cannot deal, and must therefore approach this matter with the fact established that the Scotch Import Company was but a cover for F. W. Ruehl, and that for all purposes of responsibility this importation might as well have been in his own name. This dispenses with all inquiries as to the scope and meaning of the phrase *377“concerned directly or indirectly in” importation. United States v. Scott (C. C.) 74 Fed. 213.
Thus reduced to its lowest terms, the claimant’s contention is that section 2638 is not a customs statute, but is purely penal, and fully satisfied by punishing a person; therefore it cannot be invoked to justify an allegation that goods and merchandise have been imported contrary to law; for section 3082, though not complete of itself (Keck v. United States, 172 U. S. 434, 19 Sup. Ct. 254, 43 L. Ed. 505), can only be completed by discovering some other statute operating on goods, and making their importation illegal, and not by referring (as here) to a statute that operates in personam only. The position is said to find support in the language of United States v. A Lot of Jewelry (D. C.) 59 Fed. 684. We find nothing to the point there decided, and while the argument of United States v. Kee Ho (D. C.) 33 Fed. 333, more clearly indicates a differing thought, we think this claimant’s position a novelty.
The only obligation on one filing libel for condemnation under section 3082 is to allege and prove that the act of importation was knowingly “contrary to law” on the part of “any person” so importing. The statute contains no indication as to how or in what manner the law is to be violated, much less is it confined by its language to any special kind of statutory infraction.
The unlawfulness of importation (i. e., bringing into the country, United States v. One, etc., Coat [D. C.] 237 Fed. 707) may depend on the kind of merchandise (e. g., certain books and drugs), or the method of introduction (e. g., clandestine landing), or their origin (e. g., by trading with the enemy), or a mere incident of introduction (e. g.’, false or dishonest entry). The illegality is as tainting, whether the goods are tainted or not, and there must always be somewhere a human being to produce the illegality; and in this instance we hold that Ruelil’s act in bringing these goods into the country was “contrary to law,” because he was under a statutory disability at the time he so imported ; he was the “any person” referred to in section 3082.
There are other assignments of error, not thought necessary to notice ; they either relate to evidence admitted as we think properly, or to matters not appearing in the record in such shape that we can consider them.
Decree affirmed.